Title: To Thomas Jefferson from Rufus King, 29 August 1825
From: King, Rufus
To: Jefferson, Thomas


Dear Sir,
London.
August. 29th 1825
I received at Cheltenham on the 17th Inst your Packet, containing among other letters and Papers, a letter from you to me covering a draft for £1350 Stg; accompanied with a request that I would consent to become the Depository of this sum for the purpose proposed. I accept with pleasure this trust, and have accordingly sent the Draft to Messrs Baring Brothers and Co Bankers of the United States, with directions to place the same when collected, to my credit as Agent of the University of Virginia. I have also made an Application to Mr Canning Secretary for foreign affairs, in the matter of Mr Bonnycastle; requesting that the consent of his Majestys Government may now be granted for Mr Bonnycastles Service in the U. S. of America, and directions given that the proceedings upon the Bond may be stopped: And in order that Mr Canning might be possessed of the whole question, as well as of the just view which you have taken of it; I transmitted at the same time to him, a Copy of your letter to me, and also a Copy of a letter from Mr Knowles Executor of the late Professor Bonnycastle’s Will and joint Bondsman with him, to Mr John Adams Smith our chargé d’affaires here; stating that he had been called upon by the Solicitors of the Admiralty and Navy Boards for payment of £500 Stg  “In consequence of Mr C. Bonnycastle having left his Britainic Majesty’s Service, and accepted the Situation of Professor of Natural Philosophy at the University in Virginia.”My application to Mr Canning is of so recent a date, that there has not been time to receive his answer; In the mean time I have kept the letters and papers for Mr Barlow in my posession, and shall be ready to forward the same to him, and to proceed in this business as soon as I shall receive his replyWith great consideration & Esteem I remain Your obedt & faithful servtRufus King